This case was before this court on appeal at November Term, 1877, and may be found reported in 11 S. G. 122. Upon its second trial, the Circuit judge ruled that no additional testimony having been offered, he felt constrained by the opinion of this court to grant a non-suit. On appeal from that order, it was held that the order of non-suit upon the ground on which it was based, was erroneous; that this court did not intend, in its former opinion, to adjudicate upon the sufficiency of the .testimony, but only to decide that the plaintiffs must prove that the amount paid by them had been overdrawn by Frazier, and that the award, legally construed, did not fix the amount.
The appellant moved for leave to amend his “ case ” by noting exceptions to rulings which he had overlooked until after the proper time had expired. The appeal was perfected prior to the act of December 24th, 1880, (17 Stat. 368.) Held, that this act did not reinstate rights which were lost before its passage, and that, under the act of December 19th, 1878, (16 Stat. 698), the motion must be refused. Opinion by
Simpson, C. J.,